      Case 2:20-cr-00146-RFB-DJA Document 33 Filed 05/13/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-00146-RFB-DJA

10                   Plaintiff,                           STIPULATION TO CONTINUE THE
                                                          HEARING RE REVOCATION OF
11           v.                                           PRETRIAL RELEASE
                                                          (Second Request)
12    JESSICA WILLIAMS,

13                    Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

16   CHIOU, Acting United States Attorney, and ALLISON REESE, Assistant United States

17   Attorney, counsel for the United States of America, and NISHA BROOKS-WHITTINGTON,

18   counsel for Defendant JESSICA WILLIAMS, that the hearing regarding Revocation of Pretrial

19   Release in the above-captioned matter, currently scheduled for May 24, 2021, at 11:00 a.m.,

20   be vacated and continued for no less than thirty (30) days, to a date and time to be set by this

21   Honorable Court.

22          This stipulation is entered into for the following reasons:

23          1.      Both Plaintiff and defense counsel need additional time to prepare, which includes

24   reviewing discovery and obtaining witnesses.


                                                     1
      Case 2:20-cr-00146-RFB-DJA Document 33 Filed 05/13/21 Page 2 of 4



1           2.      Counsel for the government anticipates that she will be in trial during the currently

2    scheduled hearing date.

3           3.      The parties agree to the continuance.

4           4.      Defendant JESSICA WILLIAMS is out of custody and does not object to the

5    continuance.

6           5.      This is the second request for a continuation of the hearing regarding Revocation

7    of Pretrial Release.

8           DATED: May 13, 2021

9                                                Respectfully submitted,

10                                               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
11

12                                                    /s/ Allison Reese
                                                 ALLISON REESE
13                                               Assistant United States Attorney
                                                 Attorneys for Plaintiff
14                                               UNITED STATES OF AMERICA

15

16
                                                     /s/ Nisha Brooks-Whittington
17                                               NISHA BROOKS-WHITTINGTON
                                                 Counsel for Defendant JESSICA WILLIAMS
18

19

20

21

22

23

24


                                                      2
      Case 2:20-cr-00146-RFB-DJA Document 33 Filed 05/13/21 Page 3 of 4



1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-00146-RFB-DJA
3
                     Plaintiff,                           ORDER
4
             v.
5
      JESSICA WILLIAMS,
6
                     Defendant.
7

8           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

9    Court finds that:

10          1.      Both Plaintiff and defense counsel need additional time to prepare, which includes

11   reviewing discovery and obtaining witnesses.

12          2.      Defendant JESSICA WILLIAMS is out of custody and does not object to the

13   continuance.

14          3.      Counsel for the government anticipates that she will be in trial during the currently

15   scheduled hearing date.

16          4.      The additional time requested by this stipulation, is allowed, with the defendant’s

17   consent under the Federal Rules of Procedure 5.1(d).

18          5.      This is the second request for a continuation of the hearing regarding Revocation

19   of Pretrial Release.

20          For all of the above-stated reasons, the ends of justice would best be served by a

21   continuance of the hearing regarding Revocation of Pretrial Release.

22   ///

23   ///

24   ///


                                                      3
      Case 2:20-cr-00146-RFB-DJA Document 33 Filed 05/13/21 Page 4 of 4



1                                                 ORDER

2           IT IS THEREFORE ORDERED that the hearing regarding Revocation of Pretrial

3    Release currently scheduled for May 24, 2021, at the hour of 11:00 a.m., be vacated and

4                 6/29/2021 at 1:00 PM 2021,
     continued to ________________,    in LV courtroom 3B via
                                              at the hour     Zoom videoconference.
                                                          of ______  __.m..

5
                 18th day of May, 2021.
     DATED this ______
6

7
                                               _______________________________________
8                                              THE  HONORABLE
                                               The Honorable       DANIEL
                                                              Brenda        J. ALBREGTS
                                                                      Weksler
                                               UNITED   STATES
                                               United States     MAGISTRATE
                                                             Magistrate Judge   JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                      4
